Case 20-41227       Doc 38-2     Filed 07/16/20 Entered 07/16/20 10:58:10             Desc Proposed
                                       Order Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 IN RE:                                            §
                                                   §           CASE NO. 20-41227
 ROYAL TRANSPORT EXPRESS, LLC,                     §
                                                   §
                                                   §           CHAPTER 11
 Debtor.                                           §

                ORDER APPROVING AGREED STIPULATION BETWEEN
                  THE DEBTOR AND CITY OF WYLIE PURSUANT TO
                FEDERAL RULE OF BANKRUPTCY PROCEDURE 4001(D)

         Came on to be considered the Motion for Approval of Agreed Stipulation between the Debtor

 and the City of Wylie Pursuant to Federal Rule of Bankruptcy Procedure 4001(d) in the above-

 referenced case. The Court finds that the motion was properly served pursuant to the Federal and

 Local Rules of Bankruptcy Procedure and that it contained the appropriate fourteen (14) day negative

 notice language pursuant to Local Rule 4001(a), which directed any party opposed to the relief

 sought in the motion to file a written objection within fourteen (14) days or the Court would deem

 the motion to be unopposed. The Court finds that no such objection or other written response has

 been timely filed by any party. The Court further finds: (i) that it has jurisdiction over this matter

 pursuant to 28 U.S.C. Sections 157 and 1334; (ii) that this is a core proceeding pursuant to 28 U.S.C.

 Sections 127(b)(2)(B) and (C); and (iii) venue is proper in this Court pursuant to 28 U.S.C. Section

 1409.

         Therefore, it is ORDERED that the motion is hereby GRANTED, and it is further:

         ORDERED that any and all stays, restraints or injunctions existing by operation of law or

 otherwise restricting collection and/or foreclosure of ad valorem property tax liens against the




                                                   1
Case 20-41227       Doc 38-2      Filed 07/16/20 Entered 07/16/20 10:58:10              Desc Proposed
                                        Order Page 2 of 2



 Debtor’s property that is located within the City of Wylie’s jurisdiction, against which any other

 creditor obtains or has obtained stay relief, is lifted so that the City of Wylie may proceed to enforce

 its liens and collect all amounts owed for all outstanding tax years pursuant to state law.




                                                    2
